                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,

          Plaintiff,

              v.                                CIVIL. NO. 20-00382-18 (RAM)

 MARCO ANTONIO ROMERO-ROMERO,

          Defendant.



                              MEMORANDUM AND ORDER


     On    June    13,   2021,      Defendant   Marco   Antonio     Romero-Romero

(“Defendant”)       filed     an     Informative   Motion     and     Request   for

Expedited Injunctive Relief to Maintain the Detention of Defendant

at MDC, Guaynabo (“Informative Motion and Request”). (Docket No.

351). On June 21, 2021, Plaintiff United States of America (“the

Government”)       filed United States’ Response to Defendant’s Motion

Requesting Injunctive Relief whereby it stated that “subject to

the capabilities and discretion of the [Federal Bureau of Prisons],

the United States does not object to the requested injunctive

relief.” (Docket No. 371 at 1). Plaintiff’s Informative Motion and

Request at Docket No. 351 is hereby granted in part for the

following reasons.

     First, Defendant failed to comply with Local Rule 7(a) which

requires that       motions        include   both citations     and     supporting

authorities as well as documents setting forth the facts on which
Criminal No. 20-00382-18 (RAM)                                                2


the motion is based. See L. CV. R. 7(a). Instead, Defendant’s

motion briefly cites one case regarding his Sixth Amendment right

to counsel, which is insufficient to merit the relief requested.

(Docket No. 351 at 2). This because “[n]ot every restriction on

counsel’s time and opportunity to investigate or consult with his

client or otherwise to prepare for trial violates a defendant’s

Sixth Amendment right to counsel.”      Morris v. Slappy, 461 U.S. 1,

11 (1983). Further, “[t]he Sixth Amendment right to counsel does

not guarantee a ‘meaningful relationship’ between the defendant

and his counsel,” which Defendant’s counsel seems to equate with

in-person   consultations    to    receive,     review   and    analyze     the

Government’s evidence. Scott v. United States, 2013 WL 1149938, at

*4 (D. Mass. 2013) (quoting Morris, 461 U.S. at 13-14).

     Rather,   an   inmate   may   assert   a   violation      to   his   Sixth

Amendment right, without any showing of prejudice, when “counsel

was either totally absent, or prevented from assisting the accused

during a critical stage of the proceeding.” United States v.

Cronic, 466 U.S. 648, 659 (1984). That is not the case here, nor

has Defendant averred as such. See Rouse v. Washington, 2021 WL

2434196, at *6 (E.D. Mich. 2021) (holding that plaintiffs failed

to allege a total deprivation of attorney communication sufficient

to warrant a Sixth Amendment violation when, even though their in-

person visits had been restricted due to the COVID-19 pandemic,

other forms of communication with their attorneys such as mail, e-
Criminal No. 20-00382-18 (RAM)                                               3


mail and telephone were available to them); see also, McMaster v.

Pung, 984 F.2d 948, 953 (8th Cir. 1993) (holding that appellant

inmate   was    not   denied    access   to   counsel    because    he   could

communicate with his attorney by telephone and through mail when

he was banned from contact visits in light of his administrative

segregation).

      Second, federal detainee transfers to facilities outside this

District are routine and necessary given the limited capacity of

the Metropolitan Detention Center in Guaynabo (“MDC-Guaynabo”). 1

“The transfer of an inmate to less amenable and more restrictive

quarters for non-punitive reasons is not a right protected by the

due process clause.” United States v. Alvarez-Rodriguez, 2006 WL

3500982, at *3 (D. Nev. 2006) (citing Covino v. Vermont Department

of Corrections, 933 F.2d 128, 129 (2d Cir. 1991)); see also,

Johnson v. Esry, 210 F.3d 379 (8th Cir. 2000) (affirming dismissal

of appellant inmate’s Sixth Amendment claims because he “did not

show his temporary transfers to the Marion County Jail denied him

effective    assistance    of   counsel[.]”).     Lastly,   other    District

Courts have held similarly. For example, in Figueroa v. Kapelman,

the United States District Court for Southern District of New York



1See e.g., United States v. Martinez-Hernandez, 2015 WL 6133050, at *10 (D.P.R.
2015) (explaining that MDC-Guaynabo is a small detention facility “with a
nationally known large criminal/social problem. For at least two years, […]
USDOJ aircraft transfer prisoner back and forth from the mainland[.] […]
[And][t]here is not ample space or resources to safely and securely house these
moving Defendants at MDC–Guaynabo” while they await trial.)
Criminal No. 20-00382-18 (RAM)                                                         4


dismissed      plaintiff’s    claim    that   his    transfer      from     Bronx     to

Brooklyn infringed his Sixth Amendment right to counsel because it

separated him from his attorney. See Figueroa v. Kapelman, 526 F.

Supp.   681,    685   (S.D.N.Y.   1981).      This   given       “[t]he   fact      that

communication between plaintiff and his counsel might have been

hampered thereby does not make out a deprivation of plaintiff's

civil rights […] at least where the prisoner does not allege that

he was prevented altogether from conferring with his counsel[.]”

Id. (internal citations omitted).

     Here,      Defendant’s    motion    does    not      show    that    if    he    is

transferred outside this judicial district, he cannot confer with

counsel   through     electronic      means    and   thereby       assist      in    the

investigation and preparation of his defense. (Docket No. 351).

Thus, denial of the pending motion is proper.

     Considering that Defendant is a native of Venezuela, he may

remain in MDC-Guaynabo for a term of forty-five (45) days to

facilitate communication efforts between himself and his attorney

pending     the   Government’s        production     of     evidence.       However,

thereafter, he may be transferred outside of the jurisdiction as

the needs of MDC-Guaynabo’s operations require.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 15th day of July 2021.

                                              S/ RAÚL M. ARIAS-MARXUACH
                                              United States District Judge
